DETAILED ACTION
This office action is responsive to communications filed on December 18, 2020.  Claims 1-23 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 10/21/2020 acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Korneluk et al. (US 2017/0195848) in view of Abraham et al. (US 2013/0336287).

Regarding Claim 1, Korneluk teaches a method of prolonging battery life of an inventory tracking tag (“The present disclosure provides a mobile transceiver that may allow global and long-range tracking applications in which an asset in global and long-range transit can be tracked even though it crosses wireless carrier and network coverage boundaries while in transit” – See [0011]; “The present disclosure also provides methods of operating the mobile transceiver (e.g., tracking device) for global and long-range tracking that is power efficient and that extends the expected life of the battery of the mobile transceiver” – See [0012]),
the tag including a battery, a position detection subsystem, a cellular communication subsystem, and a short-range communication subsystem (“The mobile transceiver 102 also includes a battery 146 as a power source” – See [0029]; “The mobile transceiver 102 can use signals received by the satellite receiver 120 from a plurality of satellites in the satellite network 180 to determine its position” – See [0019]; “The wireless transceivers comprises at least a cellular (RF) transceiver 114 for communicating with a plurality of different radio access networks (RAN) such as a cellular network 160 using different wireless data communication protocols and standards” – See [0020]; “The wireless transceivers may also comprise a wireless local area network (WLAN) transceiver 116 for communicating with a WLAN 150 via a WLAN access point (AP)” – See [0022]; See also Figs. 1 and 2; The mobile transceiver (inventory tracking tag) includes battery 146, satellite receiver (position detection system), cellular transceiver 114 and WLAN/Bluetooth transceivers 116 and 118 (short-range communication subsystem)),
method comprising:
receiving, at a remote server, a report from the inventory tracking tag containing location data regarding the location of the inventory tracking tag (“The mobile transceiver 102 attempts to connect to the asset tracking service 200 to report location and/or sensor data stored in the asset tracking log at regular intervals, in accordance with a predefined schedule, or in response to a trigger event, among other possibilities” – See [0035]; The asset tracking service 200 (server) receives a report from the mobile transceiver (inventory tracking tag) which includes location data of the mobile transceiver);
“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “At 650, the mobile transceiver 102 determines whether a switch command is received from the asset tracking service 200. The switch command includes an alternate wireless service to be used by the mobile transceiver 102 and an instruction to switch from the current wireless service to the alternate wireless service” – See [0075]; See also Fig. 6; The mobile transceiver is initially connected via LTE/cellular communication system and receives an instruction/command from asset tracking service (server) to cease using the current interface and to switch to another interface (e.g., WLAN short-range communication interface) for subsequent reports of logged location data (step 430 in Fig. 6)).
Korneluk does not explicitly teach determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network.
However, Abraham teaches determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network (“the set of location data 104 can be reported from the wireless device 102 to the wireless handoff gateway 114 using data acquired from an onboard or integrated GPS (Global Positioning System) receiver” – See [0023]; “The wireless handoff gateway 114 can, more particularly, be configured to process and analyze the set of location data 104, a set of station data 118, and/or other associated information, and identify the set of local access points 116 in proximity or vicinity of the wireless device 102 for potential data link handoff. According to aspects, the wireless handoff gateway 114 can determine the proximity of the wireless device 102 to the set of local access points 116 using, for example, database records, directories, maps, location services, and/or other sources recording the location of WiFi™ and/or other access points or nodes” – See [0027]; The gateway 114 (sever) determines, based on location information reported by the mobile transceiver and a database of access points, that the mobile transceiver is in the proximity/coverage area of at least one WiFi access point (short-range communication network)); and
sending an instruction message to the inventory tracking tag instructing the inventory tracking tag to cease using its cellular communication subsystem and to initiate use of its short-range communication subsystem (“the wireless handoff gateway 114 can access, retrieve, filter, and/or otherwise process a set of access point data 108 associated with the set of local access points 116, as well as other information, for purposes of preparing and managing a handoff event from the cellular network 110 to the set of local access points 116” – See [0027]; “In 204, the wireless handoff gateway 114 can transmit the set of access point data 108 to the wireless device 102, including access point ID, active or available channel, service set identification (SSID), and/or other information” – See [0038]; The gateway (server) manages/instructs a handover from the cellular communication subsystem to the short-range communication subsystem by transmitting a list of local APs to the mobile transceiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korneluk to include determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network.  Motivation for doing so would be to provide the tracking tag with information on a set of short-range networks/access points in its proximity so that handover delays can be reduced (See Abraham, [0007] and [0018]).  Furthermore, loading on the cellular network can be reduced by offloading the traffic to comparatively low-cost and widely-avaiable WLANs when available (See Abraham, [0004]-[0005]).

“the set of access point data 108 can be or include a set of information such as … any key or keys used for encryption, authentication, and/or other security processing or protocols including fast authentication protocols” – See [0028]; The message includes encryption/authentication keys (credentials) for gaining access to the access point (short-range network)).

Regarding Claim 3, Korneluk in view of Abraham teaches the method of Claim 1.  Korneluk further teaches that the report is sent by the inventory tracking tag over a cellular communication network (“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “When the wireless service is available, processing proceeds to 408, at which the mobile transceiver 102 selects and accesses, or connects to, the wireless service” – See [0051]; “At 430, the mobile transceiver 102 sends at least a portion of the data log to the asset tracking service 200 using the wireless service” – See [0052]; The logged tracking/location data is transmitted over a cellular (e.g., LTE) network).

Regarding Claim 4, Korneluk in view of Abraham teaches the method of Claim 1.  Korneluk further teaches that the report is sent by the inventory tracking tag over a second short-range communication network (“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as … Bluetooth wireless service” – See [0048]; “When the wireless service is available, processing proceeds to 408, at which the mobile transceiver 102 selects and accesses, or connects to, the wireless service” – See [0051]; “At 430, the mobile transceiver 102 sends at least a portion of the data log to the asset tracking service 200 using the wireless service” – See [0052]; The logged tracking/location data is transmitted over a second short-range network, such as Bluetooth).

Regarding Claim 5, Korneluk in view of Abraham teaches the method of Claim 1.  Abraham further teaches that the stored data includes data identifying each short-range communication network and its associated coverage area (“The wireless handoff gateway 114 can, more particularly, be configured to process and analyze the set of location data 104, a set of station data 118, and/or other associated information, and identify the set of local access points 116 in proximity or vicinity of the wireless device 102 for potential data link handoff. According to aspects, the wireless handoff gateway 114 can determine the proximity of the wireless device 102 to the set of local access points 116 using, for example, database records, directories, maps, location services, and/or other sources recording the location of WiFi™ and/or other access points or nodes” – See [0027]; “In 204, the wireless handoff gateway 114 can transmit the set of access point data 108 to the wireless device 102, including access point ID, active or available channel, service set identification (SSID), and/or other information” – See [0038]; The stored data includes SSIDs which identify each short range network/AP and locations associated with its coverage area).

Regarding Claim 7, Korneluk in view of Abraham teaches the method of Claim 1.  Korneluk further teaches at the inventory tracking tag, in response to the instruction message, disabling the cellular communication subsystem, enabling the short-range communication subsystem, and attempting to gain connectivity to the first short-range communication network using the short-range communication subsystem (“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “When a switch command is received, the operations continue to 652 at which the mobile transceiver 102 selects and accesses the alternate wireless service” “The mobile transceiver 102 powers-down certain device components when not in use to conserve battery power. For example, the mobile transceiver 102 initiates a low power mode for the cellular transceiver 114 after a reporting time/cycle. The low power mode may be an off mode (also known as an off state) in which the cellular transceiver 114 is unpowered or a sleep mode (also known as a standby mode or suspended operation mode) with low power consumption” – See [0038]; When switching from a cellular communication interface to a short-range interface (e.g., WLAN/WiFi), the cellular communication interface enters into a disabled/unpowered/sleep mode while not in use.  After receiving the switch command in step 650, the mobile transceiver (tracking tag) attempts to access the alternate network (e.g., the WLAN network)).

Regarding Claim 8, Korneluk teaches a method of prolonging battery life of an inventory tracking tag (“The present disclosure provides a mobile transceiver that may allow global and long-range tracking applications in which an asset in global and long-range transit can be tracked even though it crosses wireless carrier and network coverage boundaries while in transit” – See [0011]; “The present disclosure also provides methods of operating the mobile transceiver (e.g., tracking device) for global and long-range tracking that is power efficient and that extends the expected life of the battery of the mobile transceiver” – See [0012]),
the tag including a battery, a position detection subsystem, a cellular communication subsystem, and a short-range communication subsystem (“The mobile transceiver 102 also includes a battery 146 as a power source” – See [0029]; “The mobile transceiver 102 can use signals received by the satellite receiver 120 from a plurality of satellites in the satellite network 180 to determine its position” – See [0019]; “The wireless transceivers comprises at least a cellular (RF) transceiver 114 for communicating with a plurality of different radio access networks (RAN) such as a cellular network 160 using different wireless data communication protocols and standards” – See [0020]; “The wireless transceivers may also comprise a wireless local area network (WLAN) transceiver 116 for communicating with a WLAN 150 via a WLAN access point (AP)” – See [0022]; See also Figs. 1 and 2; The mobile transceiver (inventory tracking tag) includes battery 146, satellite receiver (position detection system), cellular transceiver 114 and WLAN/Bluetooth transceivers 116 and 118 (short-range communication subsystem)),
method comprising:
determining location data regarding the location of the inventory tracking tag using the position detection subsystem and transmitting the location data to a remote server over a cellular data connection using the cellular communication subsystem (“the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “The mobile transceiver 102 use signals received by the satellite receiver 120 from a plurality of satellites in the satellite network 180 to determine its position” – See [0033]; “The mobile transceiver 102 attempts to connect to the asset tracking service 200 to report location and/or sensor data stored in the asset tracking log at regular intervals, in accordance with a predefined schedule, or in response to a trigger event, among other possibilities” – See [0035]; The mobile transceiver (inventory tracking tag) determines its location and reports the location to the asset tracking service 200 (server).  The report may be transmitted using the LTE/cellular interface, for example);
receiving an instruction message over the cellular data connection from the remote server and in response to the instruction message, disabling the cellular communication subsystem, enabling the short-range communication subsystem (“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “At 650, the mobile transceiver 102 determines whether a switch command is received from the asset tracking service 200. The switch command includes an alternate wireless service to be used by the mobile transceiver 102 and an instruction to switch from the current wireless service to the alternate wireless service” – See [0075]; “The mobile transceiver 102 powers-down certain device components when not in use to conserve battery power. For example, the mobile transceiver 102 initiates a low power mode for the cellular transceiver 114 after a reporting time/cycle. The low power mode may be an off mode (also known as an off state) in which the cellular transceiver 114 is unpowered or a sleep mode (also known as a standby mode or suspended operation mode) with low power consumption” – See [0038]; See also Fig. 6; The mobile transceiver is initially connected via LTE/cellular communication system and receives an instruction/command from asset tracking service (server) to cease using the current interface and to switch to another interface (e.g., WLAN short-range communication interface) for subsequent reports of logged location data (step 430 in Fig. 6).  The cellular communication interface enters into a disabled/unpowered/sleep mode while not in use), and
requesting a connection to the first short-range communication network for the purpose of sending future location reports to the remote server (“When a switch command is received, the operations continue to 652 at which the mobile transceiver 102 selects and accesses the alternate wireless service” – See [0077]; “The operations then proceed to 430 at which the mobile transceiver 102 sends at least a portion of the data log to the asset tracking service 200 using the previously selected wireless service, as described above” – See [0078]; See also Fig. 6; The mobile transceiver (tracking tag) requests/attempts access to the alternate network (e.g., WLAN short-range communication interface) in step 652 for sending the location data in step 430).
Korneluk does not explicitly teach that the instruction message includes information identifying a first short-range communication network.
However, Abraham teaches another method that includes determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network (“the set of location data 104 can be reported from the wireless device 102 to the wireless handoff gateway 114 using data acquired from an onboard or integrated GPS (Global Positioning System) receiver” – See [0023]; “The wireless handoff gateway 114 can, more particularly, be configured to process and analyze the set of location data 104, a set of station data 118, and/or other associated information, and identify the set of local access points 116 in proximity or vicinity of the wireless device 102 for potential data link handoff. According to aspects, the wireless handoff gateway 114 can determine the proximity of the wireless device 102 to the set of local access points 116 using, for example, database records, directories, maps, location services, and/or other sources recording the location of WiFi™ and/or other access points or nodes” – See [0027]; The gateway 114 (sever) determines, based on location information reported by the mobile transceiver and a database of access points, that the mobile transceiver is in the proximity/coverage area of at least one WiFi access point (short-range communication network)); and
receiving, by the inventory tracking tag, an instruction message over the cellular data connection from the remote server, the instruction message including information identifying a first short-range communication network (“the wireless handoff gateway 114 can access, retrieve, filter, and/or otherwise process a set of access point data 108 associated with the set of local access points 116, as well as other information, for purposes of preparing and managing a handoff event from the cellular network 110 to the set of local access points 116” – See [0027]; “In 204, the wireless handoff gateway 114 can transmit the set of access point data 108 to the wireless device 102, including access point ID, active or available channel, service set identification (SSID), and/or other information” – See [0038]; The gateway (server) manages/instructs a handover from the cellular communication subsystem to the short-range communication subsystem by transmitting a list of local APs to the mobile transceiver, wherein the list includes access point IDs and SSIDs (identifying information for the first short-range communication network)).


Regarding Claim 9, Korneluk in view of Abraham teaches the method of Claim 8.  Korneluk further teaches that determining location data includes at least one of determining geographic coordinates using a global navigation satellite system, identifying a cellular tower with which the inventory tracking tag is in communication, or performing triangulation based on communications with a plurality of cellular towers (“The mobile transceiver 102 can use signals received by the satellite receiver 120 from a plurality of satellites in the satellite network 180 to determine its position. In at least some embodiments, the satellite network 180 comprises a plurality of satellites which are part of at least one Global Navigation Satellite System (GNSS) that provides autonomous geo-spatial positioning with global coverage. For example, the satellite network 180 may be a constellation of GNSS satellites. Example GNSSs include the United States NAVSTAR Global Positioning System (GPS) or the Russian GLObal NAvigation Satellite System (GLONASS). Other satellite navigation systems which have been deployed or which are in development include the European Union's Galileo positioning system, China's BeiDou Navigation Satellite System (BDS), the Indian regional satellite navigation system, and the Japanese satellite navigation system” – See [0019]; The geographic coordinates are determined using a global navigation satellite system).

Regarding Claim 10, Korneluk in view of Abraham teaches the method of Claim 8.  Abraham further teaches that the instruction message include the information identifying the first short-range communication network and credentials for the first short-range communication network (“In aspects, the set of access point data 108 can be or include a set of information such as the service set identification (SSID) information for available access points in the set of local access points 116, the WiFi™ channel or channels of operation of those available access points, the media access control (MAC) address of the available access points, any key or keys used for encryption, authentication, and/or other security processing or protocols including fast authentication protocols” – See [0028]; The instruction message includes SSIDs (information identifying the first short-range communication network) and encryption/authentication keys (credentials for the first short-range communication network)), and
wherein requesting a connection includes providing the credentials to access the first short-range communication network (“Authentication can include the verification of possession by one or both devices of a key or keys obtained or received from the wireless handoff gateway 114” – See [0034]; “In 314, the wireless device 102 can execute one or more authentication and/or association routines, for instance by interacting with the wireless handoff gateway 114 and using the authentication server 120 to verify key information” – See [0043]; The mobile transceiver requests a connection with the first short-range communication network using the key/credential that was provided by the gateway/server).

Regarding Claim 11, Korneluk in view of Abraham teaches the method of Claim 8.  Korneluk further teaches that the short-range communication subsystem does not scan for available networks when the cellular communication subsystem is enabled (“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “At 406, the mobile transceiver 102 determines whether the wireless service is available in accordance with any responses received in response to the scanning. When the wireless service is available, processing proceeds to 408, at which the mobile transceiver 102 selects and accesses, or connects to, the wireless service” – See [0051]; See also Fig. 6; When the cellular interface is currently selected/enabled the mobile transceiver (tracking tag) scans for the cellular network to determine if it is available and accesses it after determining that it 

Regarding Claim 12, Korneluk in view of Abraham teaches the method of Claim 8.  Korneluk further teaches that the first short-range communication network includes one of a WiFi™ network, a Bluetooth network, an RFID network, a Zigbee™ network, a Sigfox™ network, or LoRaWAN™ network (“The wireless transceivers may also comprise a wireless local area network (WLAN) transceiver 116 for communicating with a WLAN 150 via a WLAN access point (AP)” – See [0022]; “The wireless transceivers may also comprise a short-range wireless transceiver, such as a Bluetooth® transceiver 118” – See [0023]).

Claim 13 is rejected based on reasoning similar to Claim 1.
Claim 14 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claim 3.
Claim 16 is rejected based on reasoning similar to Claim 4.
Claim 17 is rejected based on reasoning similar to Claim 5.
Claim 19 is rejected based on reasoning similar to Claim 8.
Claim 20 is rejected based on reasoning similar to Claim 9.
Claim 21 is rejected based on reasoning similar to Claim 10.
Claim 22 is rejected based on reasoning similar to Claim 11.
Claim 23 is rejected based on reasoning similar to Claim 12.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korneluk et al. (US 2017/0195848) in view of Abraham et al. (US 2013/0336287) and further in view of Edge (US 2015/0080020).

Regarding Claim 6, Korneluk in view of Abraham teaches the method of Claim 5.  Korneluk and Abraham do not explicitly teach that the data identifying the associated coverage area includes data defining a geographic boundary of the associated coverage area.
However, Edge teaches that the data identifying the associated coverage area includes data defining a geographic boundary of the associated coverage area (“Vicinity information for an AP may also comprise a description or definition of a location area that contains all or part of the coverage area of the AP. A location area may be defined geographically in terms of a circle (e.g., with given center and radius), an ellipse (e.g., with given center, major and minor axis and orientation), a polygon or some other geometric shape” – See [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korneluk such that the data identifying the associated coverage area includes data defining a geographic boundary of the associated coverage area.  Motivation for doing so would be to enable the data to be provided in an efficient and compact form (See Edge, [0008] and [0029]).

Claim 18 is rejected based on reasoning similar to Claim 6.

Response to Arguments
Applicant’s arguments filed on December 18, 2020 have been fully considered but they are not persuasive.

On pages 3-4 of the remarks, Applicant argues in substance that it would not have been obvious to a person of ordinary skill in the art to combine Korneluk and Abraham since the claimed invention is directed to “improved methods of prolonging battery life of an inventory tracking tag”.

In response to Applicant’s argument that the Examiner’s motivation to combine the teachings of Korneluk and Abraham is not relevant to prolonging battery life of an inventory tracking tag, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 4 of the remarks, Applicant argues “Moreover, claim 1 of the present application recites a method comprising ‘sending an instruction message to the inventory tracking tag to cease using its cellular communication subsystem and to initiate use of its short-range communication subsystem to report further location data via the first short-range communication network’ as a result of ‘determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network’.  Therefore, even if there was sufficient motivation to combine Korneluk and Abraham, the combination of the two references would not disclose the interconnected combination of operations recited in claim 1.”

The Examiner respectfully disagrees.  Claim 1 recites in a general fashion the steps of “determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first as a result of “determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network” in order for the rejection to be proper.
As shown above in the rejection of Claim 1 under 35 U.S.C. 103, Abraham teaches determining at the remote server, based on the location data and stored data regarding short-range communication networks coverage areas, that the inventory tracking tag is located within a first coverage area of a first short-range communication network (“the set of location data 104 can be reported from the wireless device 102 to the wireless handoff gateway 114 using data acquired from an onboard or integrated GPS (Global Positioning System) receiver” – See [0023]; “The wireless handoff gateway 114 can, more particularly, be configured to process and analyze the set of location data 104, a set of station data 118, and/or other associated information, and identify the set of local access points 116 in proximity or vicinity of the wireless device 102 for potential data link handoff. According to aspects, the wireless handoff gateway 114 can determine the proximity of the wireless device 102 to the set of local access points 116 using, for example, database records, directories, maps, location services, and/or other sources recording the location of WiFi™ and/or other access points or nodes” – See [0027]; The gateway 114 (sever) determines, based on location information reported by the mobile transceiver and a database of access points, that the mobile transceiver is in the proximity/coverage area of at least one WiFi access point (short-range communication network)).
Korneluk teaches sending an instruction message to the inventory tracking tag instructing the inventory tracking tag to cease using its cellular communication subsystem and to initiate use of its short-range communication subsystem to report further location data via the first short-range communication network (“At 401, the mobile transceiver 102 determines and selects a last used wireless service, such as a 4G LTE” – See [0048]; “At 650, the mobile transceiver 102 determines whether a switch command is received from the asset tracking service 200. The switch command includes an alternate wireless service to be used by the mobile transceiver 102 and an instruction to switch from the current wireless service to the alternate wireless service” – See [0075]; See also Fig. 6; The mobile transceiver is initially connected via LTE/cellular communication system and receives an instruction/command from asset tracking service (server) to cease using the current interface and to switch to another interface (e.g., WLAN short-range communication interface) for subsequent reports of logged location data (step 430 in Fig. 6)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478